Citation Nr: 0930424	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to a disability rating in excess of 50 
percent for a left hip total replacement.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of fracture, distal shafts of the first 
and second metatarsals, left foot.

4.  Entitlement to an initial disability rating in excess of 
10 percent for keloid scar of the right forehead.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1983 and from March 1985 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Nashville, Tennessee, 
which denied the claims on appeal.  In a March 2004 rating 
decision, the RO denied service connection for flat feet and 
granted service connection for keloid scars of the forehead 
and for surgical scar of the left hip, and granted initial 
ratings of 10 percent and 0 percent respectively.  The rating 
also granted an increased rating for residuals of a fracture 
of the distal shafts of the first and second left metatarsals 
to 10 percent disabling and denied a rating in excess of 50 
percent disabling for a left total hip replacement.  Notice 
of this decision was sent to the Veteran the same month and 
following the receipt of additional evidence, the RO 
reconsidered the issues in a June 2004 rating decision which 
denied all issues.  The Veteran appealed the June 2004 rating 
decision.  

In regards to the claim for service connection for the flat 
feet, the RO is noted to have reopened the claim in the June 
2004 decision based on the additional evidence and denied the 
claim on the merits.  Although the Veteran did not appeal the 
original March 2004 rating, the June 2004 rating on appeal 
was within the one year appeal period of this decision, 
therefore de novo consideration of the service connection 
issue is appropriate as the March 2004 rating was not final 
at the time of the June 2004 reconsideration.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in July 2008 at the 
RO.  At this hearing, the Veteran withdrew claims for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
service connection for leg myoclonus and service connection 
for pseudofolliculitis.  These issues are no longer in 
appellate status.  The Veteran, through his representative, 
also withdrew the issue of an increased (compensable) rating 
for a surgical scar of the left hip.  Transcript, pages 2-3.  

While the Board notes that the left hip scar was examined in 
the most recent VA examination in April 2008 in conjunction 
with the left hip issue, this matter is not before the Board 
as the Veteran withdrew this issue at the hearing.  

The Board remanded these matters in October 2008 for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's flat feet condition has been shown by 
medical evidence to be a congenital condition rather than a 
chronic disability, and was not clearly and unmistakenably 
shown to be a disability that preexisted service, nor is 
there evidence of aggravation of this congenital condition by 
superimposed injury from service.  

2.  The Veteran's left hip total replacement is manifested by 
subjective complaints of pain generally unsupported by 
objective evidence to suggest markedly severe disability.

3.  The Veteran sustained a through and through gunshot wound 
(GSW) of the left foot to Muscle Group X, requiring cleaning 
and irrigation, and resulting in retained metallic fragments 
in the soft tissue, but there was no explosive effect, 
fascial defect, loss of muscle tissue or bony, or vascular 
involvement; there are retained metallic foreign bodies; the 
muscle injury was no more than moderate in degree and the 
orthopedic manifestations are not shown to result in 
moderately severe foot disability.

4.  The Veteran has mild incomplete nerve paralysis of the 
posterior tibial nerve, but he does not have moderate nerve 
paralysis.

5.  The Veteran's residual scars of the right forehead does 
not show evidence of any visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or with two or three characteristics of 
disfigurement, nor is the scarring shown to be unstable, nor 
does it impair function.  


CONCLUSION OF LAW

1.  The Veteran's pes planus is shown to be congenital and 
was not aggravated by active service, nor was a superimposed 
injury or disease shown during service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b), 4.57 (2008).

2.  The criteria for a rating in excess of 50 percent for the 
left hip total replacement have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, Part 4, Diagnostic Code 5054 (2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of fracture, distal shafts of the first and second 
metatarsals, left foot with consideration of orthopedic 
manifestations and through and through gunshot injury to 
Muscle Group X, left foot and ankle, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 
4.56, 4.59, 4.71a; Diagnostic Code 5284, 4.73 Diagnostic Code 
5310 (2008).

4.  The criteria for a separate 10 percent rating for nerve 
damage of the posterior tibial nerve, associated with 
residuals of GSW of Muscle Group X, left foot and ankle, are 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8525 (2008).

5.  The criteria for an initial rating in excess of 10 
percent for service-connected scar of the right forehead have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, 
Diagnostic Codes 7800-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claims on appeal was 
received in January 2004.  A duty to assist letter addressing 
these issues on appeal was sent in January 2004 prior to the 
RO's adjudication of his claim, in March 2004.  Additional 
notice was sent in November 2005, and January 2009.  The 
Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection and for an increased rating, which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  He received such notice in the 
January 2009 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from no compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In the case of the initial rating for forehead scar, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

Regarding the remaining issues for increased rating, in this 
case, the Veteran was a sent letters in August 2008 
specifically addressing the increased rating issues on appeal 
that provided the above described notice to the Veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the Veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Attached to this letter were the rating criteria which 
pertained to all the increased rating issues on appeal.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
Veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria by the statement of the case sent in 
February 2006 and the supplemental statements of the case 
sent in June 2007 and May 2009, which discussed at length the 
level of disability needed for a higher rating for each 
claimed disorder.  The issues were readjudicated and a 
subsequent supplemental statement of the case regarding all 
issues were issued in May 2009.  The Veteran is noted to have 
provided testimony in July 2008 where he discussed at length 
the severity of his claimed disorders on appeal.  

Based on the above, any notice deficiencies which may be 
present do not affect the essential fairness of the 
adjudication.  In addition, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations for the 
claimed disorders were conducted in April 2009 and included 
review of the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Flat Feet-Factual Background and 
Analysis

The Veteran contends that he has flat feet that he incurred 
or aggravated in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

VA regulations specifically prohibit service connection for 
congenital or developmental defects unless such defect was 
the subject of aggravation by a superimposed disease or 
injury which created additional disability.  38 C.F.R. 
§§ 3.303(c), 4.9.  If, during an individual's military 
service, superimposed disease or injury does occur, service-
connection may indeed be warranted for the resultant 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may 
not be granted for defects of congenital, developmental, or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).  

Pes planus, flatfoot, is a static foot deformity.  As such, 
"it is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable."  38 
C.F.R. 
§ 4.57.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
Veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. 
§ 3.306(b).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Service treatment records are silent for any evidence of flat 
feet either prior to service, nor are flat feet shown on any 
records during service.  He is noted to have sustained a 
gunshot wound to his left foot in January 1992 which resulted 
in the fracture of the first and second metatarsals (MT) of 
the left foot.  Subsequent records reflect continued problems 
of pain in the left foot in April 1992, secondary to this 
injury, although X-rays from the same month indicated the 
fractures had healed.  He had another injury to the same foot 
in June 1992 when he was seen for an injury to the left great 
toe and complaints of pain on the ball of the left foot and 
great toe after he struck a base playing baseball.  He was 
tender on the plantar surface of the distal MT but there was 
no swelling and X-ray was negative for fracture.  His July 
1995 separation examination noted abnormal findings with no 
range of motion of the left second toe.  He also confirmed 
foot trouble in the accompanying report of medical history 
with history of gunshot wound to the left foot with shattered 
distal shafts of the first and second MT in January 1992 with 
intermittent neuralgias.  Again no report of flat feet is 
made in the separation examination.

The report of a November 1996 VA examination is silent for 
any complaints or findings of flat feet with the examination 
limited to the left foot gunshot residuals and other body 
regions besides the feet.  The left foot was noted to be 
externally unremarkable with no palpable deformity.  The X-
ray was silent for any mention of flat feet.  

Private records from 1997 through 2001 likewise contain no 
reference to flat feet.  A January 2001 VA examination of the 
left foot again addressed gunshot residuals, but again the 
examination and X-ray are silent for flat foot.  

It is not until April 2003 when the Veteran was seen by 
podiatry, that a diagnosis of pes planus (flat feet) was 
made. The examination of the left foot was significant for 
depressed medial longitudinal arch with excessive foot 
pronation.  He walked with an abducted gait and his heel was 
everted during stance.  The history of old shrapnel injury 
was noted to be in the area of the second metatarsal and was 
healed, but caused pain and edema.  The assessment was pes 
planus and traumatic arthritis.  The podiatrist prescribed 
hiker shoes and cork and leather custom orthotics.  In June 
2003 the Veteran received the orthopedic shoes and custom 
orthotics for his pes planus.  

The report of a February 2004 VA examination did include 
examination of the left foot gunshot wound residuals, but 
provided no findings or opinion regarding the claimed flat 
feet condition.  The examination which was limited to the 
left foot did note good preservation of his arch.  

Thereafter, the rest of the VA records through 2008 are 
silent for any findings or complaints of pes planus and the 
problem lists of the VA records throughout this period are 
silent for pes planus. 

The Veteran testified in his July 2008 videoconference 
hearing that he was diagnosed with flat feet a few years ago.  
He did not notice flat feet when he entered the service, and 
acknowledged that he had no problems with his feet when he 
first entered.  He also acknowledged that he was never told 
by a doctor that his fleet feet were caused by service.  He 
did testify that he was on his feet constantly in the 
service.  His representative suggested that the separation 
examination showing foot trouble reflects flat feet.  

The report of an April 2009 VA joints examination which 
included claims file review and examination of the feet, 
noted the history of his gunshot wound to the left foot in 
service, with pain in this foot associated with a gunshot 
wound.  The Veteran reported having flat feet and was unsure 
of how long he had this condition.  There was no pain 
associated with flat feet.  He took no medication or used any 
orthotics except for one used in the left foot.  Examination 
of the feet revealed that he had range of motion of the 
ankles of 10 degrees dorsiflexion and 40 degrees plantar 
flexion bilaterally, with no change in motion from active to 
passive.  He had negative talar tilt, and the Achilles tendon 
was in line with the axis of the tibia.  There was no 
evidence of abnormal weight bearing.  He had a flexible flat 
foot that was present in the bilateral feet, and there was no 
pain with manipulation of the flatfoot deformity.  There was 
no presence of edema, weakness or instability.  X-rays from 
the examination showed flat foot deformity on the lateral 
view of the left foot and evidence of a flat foot on lateral 
view of the right foot.  The assessment was flexible pes 
planus.  The examiner addressed the questions of whether the 
Veteran has a chronic foot disability.  The examiner opined 
that he does not have a chronic disability, but has a 
flexible pes planus which is a flat foot deformity which is 
probably a congenital problem and was not simply developed 
over time.  It was less likely than not that this flat foot 
deformity began in the service.  It was more likely that the 
flat foot preexisted service.  It was less likely than not 
that the flat foot deformity was aggravated beyond natural 
progression in the service.  Additionally the opinion was 
that the current flat foot disability was less likely than 
not aggravated by, or caused by, or contributed to by either 
the left hip condition or the fracture of the first and 
second MT's of the left foot.  

In this case, it has not been shown by clear and unmistakable 
evidence that there was a preexisting flatfoot disability 
that preexisted service and was aggravated by service.  The 
service treatment records are entirely silent for any 
findings of a flat foot disability.  While the January 1992 
gunshot wound injury to the left foot is well documented, 
there is no evidence to suggest that this caused or 
aggravated a flat foot disability, as there is no mention of 
flat feet in the service treatment records or medical 
evaluations.  The July 1995 separation examination which 
noted abnormal left foot findings related to the gunshot 
wound of the foot is notably silent for any findings of flat 
foot problems.  The earliest manifestation of flat feet is 
not shown until April 2003, several years after service.  
Thus the presumption of soundness is not shown to be 
rebutted.  There is also no evidence of a flat foot 
disability having been incurred in service.  

The April 2009 VA examination does indicate that the Veteran 
has a flexible pes planus deformity which was probably 
congenital in nature and more than likely preexisted service.  
The examiner did not find this to be a chronic disability and 
opined that it was less than likely that this congenital 
condition was aggravated beyond natural progression in the 
service.  The examiner also opined that it was less likely 
then not aggravated by or caused by either the left hip 
disorder or the fracture of the first and second MT's of the 
left foot.  Thus, while this examination does give an opinion 
that the pes planus preexisted service, it did so in terms of 
the condition being a congenital deformity rather than a 
disability for which compensation is warranted.  See 38 
C.F.R. § 4.57.  While compensation could be warranted for the 
super imposed injury over the congenital defect, in this case 
the injury from the gunshot wound to the left foot is not 
shown to have aggravated the flat foot condition in any way.  
The examiner's opinion in January 2009 clearly notes that 
there was no aggravation of the flat foot condition during 
service, and it was not being aggravated by the left foot 
gunshot wound residuals resulting in fracture of two left 
toes.  

None of the medical evidence of record is shown to rebut the 
opinions given in the April 2009 VA examination.

The Veteran's own lay testimony reflects that he is unsure of 
how long he has had flat feet and reflects that he did not 
have foot trouble on entry.  While he is competent to testify 
as to having been on his feet constantly in the service and 
of now having flat feet, such testimony does not establish a 
link between his service and his pes planus.  VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise. 38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The Veteran's opinion is of no probative value in this 
instance as these contentions of causation were not shown to 
be supported by medical personnel.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray supra, 
Espiritu, 2 Vet. App. at 482.

Thus, the evidence fails to show that a pes planus disability 
clearly and unmistakably preexisted service and was 
aggravated by it.  Nor does the evidence show that a pes 
planus disability was as likely as not incurred during 
service.  Finally the evidence reflects that the congenital 
pes planus is not a disabling condition, and that no 
superimposed injury aggravated this condition.  As such, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim. Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Increased Rating-Factual Background and Analysis 

The Veteran contends that increased ratings are warranted for 
his left hip, left foot and left forehead scar disorders. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The pertinent facts for these claimed disorders are as 
follows.  Service treatment records reflect that the Veteran 
developed avascular necrosis of his left hip during active 
service in 1994.   He was also treated for a keloid scar of 
the left forehead in service.  Regarding his left foot, the 
history is pertinent for the following.  He sustained a 
gunshot wound to the foot in January 1992 which resulted in 
the fracture of the first and second metatarsals (MT) of the 
left foot.  The specific history of the wound does not 
include the actual treatment at the time of the injury.  
However, a January 1992 record a few days afterwards noted 
the entrance wound to be between the first and second 
metatarsals of the left foot, and an exit wound at the sole 
of the foot.  The Veteran was afebrile and the wound did not 
have purulence or erythema, but did have a large amount of 
soft tissue swelling.  The wound was cleaned, irrigated and 
re-dressed and was splinted.  The Veteran was not presently 
taking antibiotics, and was prescribed some.  The X-rays were 
significant for retained bullet fragments and fracture of the 
first and second MT's.   Another January 1992 record 7 days 
after the injury noted the Veteran to complain of some pain, 
fever and chills with a past history of antibiotics 
prescribed.  The X-rays showed bullet fragments and 
comminuted fracture.  Neurovascularly he was intact and had 
moderate swelling but no cellulitis.  A January 1992 record 2 
weeks after the injury revealed the Veteran was seen for a 
dressing change after his dressing got wet and he had no 
purulence, his skin color was normal and there was no 
swelling.  In April 1992 a few months post fracture of the 
first and second MT, he reported pain in the foot with 
callus.  X-ray showed healed fracture.  He was assessed with 
hypertrophic scar secondary to the gunshot wound and the scar 
pad was debrided.  In June 1992 when he was seen for an 
injury to the left great toe after striking in on a baseball 
base, no mention of any gunshot wound residuals were made.  
The July 1995 separation examination was significant for no 
range of motion of the left second toe, but no other 
significant findings.

Service connection for necrosis of the hip and the left foot 
gunshot residuals was granted in a February 1996 rating 
decision which granted noncompensable initial ratings.  
Subsequent rating decisions granted increased ratings after 
the Veteran underwent total hip arthroplasty in June 2000.  
The current rating is 50 percent disabling for the left hip 
and 10 percent for the left foot fracture.  

The Veteran filed his claim for increased ratings for the 
left hip and left foot, as well as for service connection for 
the keloid scar of the forehead in January 2004.   The 
evidence pertinent to the claim includes the following.  The 
report of a September 2002 VA examination is noted to show 
complaints of chronic pain since surgery, causing problems 
using stairs, squatting and bending.  Examination revealed 
him to walk with a satisfactory gait, with well healed scar 
on the left hip.  His motion was 95 degrees flexion, 30 
degrees abduction, 10 degrees internal rotation and 40 
degrees external rotation.  He had some pain on extremes of 
flexion and internal rotation.  He had normal leg lengths and 
the impression was residuals of left TKA.  It was speculated 
that pain on motion could limit function further during 
flare-ups or increased use.  Bone scan from July 2002 showed 
no signs of infection of the hip prosthesis with other 
findings suggestive of normal postoperative change.  An X-ray 
also from July 2002 showed the left hip prosthesis in place 
with appropriate alignment with no fracture or other 
abnormalities unchanged from earlier studies.  In September 
2002 the Veteran stated that his hip locked with no history 
of trauma.  However he was with very good motion on 
examination, with only minimal pain.  He did have tightness 
in abduction and was believed to be having a muscle spasm in 
the adductors.  X-ray from the same month continued to show a 
stable appearance to the left TKA.   An October 2002 physical 
therapy consult revealed complaints of muscle spasms of the 
left hip.  He denied any hip popping dislocations.  The hip 
spasms were located in the left adductors.  Plans included 
home exercises and stretching.  

VA treatment records from 2003 included a January 2003 
orthopedic record showing left leg and hip findings of 
unchanged adductor tightness and continued numbness over the 
anterior thigh and leg.  The Veteran reported the numbness 
was present prior to left hip surgery.  The hip range of 
motion was 95 degrees flexion, 60 degrees external rotation 
and abduction and 30 degrees internal rotation.  He had 
decreased sensation to the left light.  The assessment was 
left lower extremity numbness.  A February 2003 record 
revealed continued complaints of numbness in the groin, 
medial thigh and left lower extremity present prior to 
surgery.  He had some groin pain with the hip mildly 
irritable and positive Faber.  He had decreased sensation of 
the anterior/medial thigh.  Plans included an EMG with a 
neurologist who described diminished neural function and 
advised a lumbar spine MRI.  Nerve conduction studies of both 
lower extremities done in February 2003 suggested axonal 
neuropathy of the left lower extremity.  The EMG of this leg 
was normal.  In April 2003 he was seen in podiatry for left 
foot complaints which included the findings of pes planus 
including depressed arch with excessive foot pronation and an 
abducted gait with everted heel while walking.  The record 
also noted the old shrapnel injury to the left foot with pain 
and edema in the area of the second metatarsal.  In June 2003 
he still complained of numbness in the groin and 
anterior/medial left thigh with the nerve conduction tests 
suggestive of abnormal condition of the left tibial and 
peroneal nerves.  MRI revealed negative findings for the 
lumbar spine and the hip was not irritable.   Nuclear 
Medicine findings from the same month showed mild increased 
activity at the medial aspect of the left femoral prosthesis 
compatible with the usual post surgical change with no sign 
of loosening or infection.  A primary care record from 
September 2003 noted plans to attend physical therapy for 
left hip pain at a level 5/10.  In December 2003 he was in 
physical therapy for the left hip with heat and exercises.  
The motion at this visit revealed some decreased motions on 
flexion and abduction with flexion to 70 degrees, abduction 
to 14 degrees, external rotation to 20 degrees, internal 
rotation to 10 degrees all from 0 degrees starting point.  
Strength of the left hip was diminished to grossly 2/5 with 
limited motion, although his gait was normal.  The assessment 
was left hip pain status post left TKA.  The Veteran 
continued with physical therapy through December 2003 and 
January 2004 and consistently reported pain at an 8/10 level. 

Regarding the left foot gunshot wound, an April 2003 X-ray 
was taken for complaints of pain and swelling in the 
metatarsal area, which showed post traumatic changes seen at 
the first and second MT heads, and shrapnel seen at the 
second MT level and soft tissues adjacent to the distal first 
and second MT's.  Both the MT joints appeared normal.  

The report of a February 2004 VA joints examination noted 
complaints of pain and limited motion of the left hip and the 
Veteran reported being unable to engage in any strenuous 
activities or stand for long periods of time since the left 
hip TKA in 2000.  He had pain at night and at rest he had 
pain in his groin region on the left side.  He also reported 
pain and swelling in the left foot since he suffered a 
gunshot wound in the service in 1992.  He reported the bullet 
fractured his first and second toes and that he was taken to 
surgery for wound debridement but is upset that the surgeons 
did not remove all the bullet fragments.  He stated he 
actually removed some fragments himself from the wound after 
the injury.  He was treated after surgery with dressing 
changes and what sounds like a cast/postop shoe.  He reported 
his left foot causes significant pain and swelling, 
especially if the weather turns warmer.  He reported limited 
range of motion of the left first and second toes and 
decreased sensation.  

Examination of the hip revealed him to walk with a slightly 
antalgic gait favoring his left side.  He had good range of 
motion of the left hip.  Motion from 0 degrees was as 
follows: 110 degrees flexion,  extension and adduction were 
20 degrees, adduction and internal rotation were 35 degrees, 
and external rotation was 50 degrees. He did not appear to 
have significant hip irritability with these motion 
exercises. He was easily able to stand on one foot, for both 
left and right foot.  He did not have abnormal obliquity of 
the pelvis with stance.  He appeared to have good strength of 
his gluteal abductors and hip extensors.  

Examination of the left foot revealed well healed gunshot 
wound of the dorsal and mid plantar aspects of the foot.  He 
had decreased sensation to light touch along the medial 
aspect of the first toe.  He had full range of motion of the 
ankle, subtalar and mid foot joints.  He did have decrease in 
range of motion of the first metatarsal.  It would dorsiflex 
to 5 degrees and plantar flex to minus 5 degrees.  He had 
limited motion of his first and second toe from neutral, both 
flexed to 5 degrees.  He had full extension of all toes in 
his feet.  Flexion of the third, fourth and fifth digits were 
normal.  There was no gross deformity noted about the foot.  
He had good preservation of his arch.  There was some mild 
swelling along the dorsal aspect of his foot in the region of 
the gunshot wound.  

X-rays of the left hip revealed TKA with comparison to 
previous film showing no component loosening.  Overall 
alignment of the components were within acceptable range.  He 
did appear to have some mild osteolysis along the acetebular 
component.  Again there was no evidence of gross loosening.  
X-ray of the left foot showed bullet fragments between the 
neck of the first and second MT's.  There was some deformity 
of the neck of the first MT, however the joint spaces are 
also well maintained.  There was a small amount of extra bone 
along the neck and shaft of the first MT. 

The assessment was as follows.  Avascular necrosis of the 
hip, status post TKI; status post gunshot would of the left 
foot.  In regards to the left hip TKA, the examiner was not 
sure why he was bothered by persistent pain in his hips.  He 
appeared to have well placed components which did not appear 
loose.  He had good range of motion for a total TKA, although 
it was less than what a normal hip would be.  This motion did 
not appear excessively painful and his gait revealed evidence 
of good rehabilitation and good muscular strength.  While he 
complained of some itching associated with his surgical scar, 
this examiner did not feel there was any abnormal result or 
abnormal scarring from the left TKA.  The examiner speculated 
that it was conceivable that the Veteran might have some 
microscopic loosening of his joints responsible for his pain 
that cannot be seen on X-ray.  The examiner also noted that 
while it was only 3 years since the surgery, it was well 
known that TKA's in younger patients tend to deteriorate at a 
faster rate than in elderly patients.  The Veteran was also 
noted to have residual foot pain, numbness and loss of motion 
from the gunshot wound to his foot as described above.

Regarding Deluca provision, there was some pain and decreased 
range of motion on testing at this time.  It was conceivable 
that pain could further limit function as described, 
particularly after being on his feet all day long or with 
strenuous activities.  It was not feasible however to attempt 
to express these in terms of additional limitations of motion 
without any degree of medical certainty. 

A February 2004 orthopedic follow-up noted continued groin 
and thigh pain unchanged from preoperative status.  He had no 
change in pain after the surgery.  He also had some left 
lower extremity weakness.  Extensive workup including MRI of 
the lumbar spine, EMG/NCV, bone scan and multiple X-rays were 
all negative.  Examination revealed for the left lower 
extremity, no hip irritability, good range of motion, but 
with tenderness to palpation of the adductor muscles.  There 
was some pain with full abduction and 3+ hip flexor strength 
and 5/5 strength.  He was fully sensate to light touch.  X-
ray showed the hardware was in good position with no evidence 
of loosening.  He continued with left groin and thigh pain 
status post left TKA.  Plans included further evaluation 
including CT scan of the pelvis and thigh.  If this was 
normal it was unclear what else could be done.  

In May 2004 the Veteran was seen for the scar of his forehead 
with complaints of occasional swelling at the scar located on 
the right temporal area.  Examination revealed a linear scar 
of the right temporal area without significant edema at 
present.  The assessment was old scarring and occasional 
edema.  Plans included possible scar revision.  However a 
July 2004 plastic surgery consult for the scar of the right 
forehead resulted in an opinion that a scar revision was not 
recommended as the expected risks and resultant scar 
outweighed any minor benefit.  Findings from this consult 
revealed a 2.5 centimeter 90 degree vertical scar of the 
right frontotemporal scalp/forehead flat and atrophic with no 
palpable underlying mass and no visible protrusion.  The 
impression was flat scar forehead with no evidence of keloid 
formation or underlying cyst or foreign body to remove.  

Treatment records through the end of 2004 reflect continue 
complaints of groin and thigh pain on the left side, with 
extensive workup and tests all negative for significant 
findings.  On orthopedic examination in December 2004 he had 
good range of motion of the left hip and the hip was stable 
with some tenderness with internal and external rotation and 
positive Stinchfield test.  He was neurovascularly intact 
except for some paresthesis unchanged from the last visit.  
CT scan showed good positioning of the component.  The 
assessment was status post left hip TKA with painful hip.  
The doctor was not sure why the Veteran was hurting at this 
time as all the studies and workups were negative.  
Suggestions were made that he be started on Neurontin or 
Elavil.

The Veteran continued to be seen for intermittent pain in the 
left hip and inguinal area through 2005 and 2006, with a 
March 2005 neurological consult for pain management noting 
the constant pain in these areas but with examination showing 
5/5 lower extremity strength and positive Patrick's test on 
the left and inconsistent sensory in the legs.  Deep tendon 
reflexes on the upper and lower extremities were all 2+ and 
he had brisk lower extremity left greater than right.  His 
gait was steady and coordination was intact.  He was noted to 
have moderate periodic limb movement during sleep (PLMS).  
The assessment was continued left hip pain and groin and 
uncontrolled PLMS.  In September 2005 a nursing note revealed 
complaints of pain at 10/10 in the left hip and back.  A 
February 2006 orthopedic examination generally gave the same 
findings as in December 2004, only the Stinchfield test was 
described as weakly positive and the tenderness to palpation 
on external and internal rotation was described as mild.  He 
continued to have good position of the hardware shown on X-
ray with no sign of osteolysis or implant loosening.  The 
assessment continued to be status post left hip TKA with 
painful hip and the doctors continued to be unsure as to why 
he was hurting all the time in light of continued negative 
findings on his studies.  The doctor again suggested he be 
put on Neurontin as he had not yet started this.  He also 
though a major component of the pain was stiffness in the 
anterior thigh region and advised that pain could be relieved 
with stretching.  X-rays of February 2006 were unchanged from 
February 2004 with the prosthesis in place and appropriate 
alignment.  In March 2006 he had a physical therapy consult 
with the findings of range of motion of flexion and abduction 
unchanged from those shown in the December 2003 physical 
therapy records, and the rest of the motions were within 
normal limits.  His strength increased from December 2003 to 
4/5 and his gait continued to be normal.  He again was 
administered heat and exercise.  In November 2006, 
orthopedics noted again that multiple workups revealed no 
cause for the pain.  He reported some pain on the visit and 
indicated he did not do physical therapy because he felt it 
caused more pain.  The pain was mainly radiating down his 
anterior thigh.  Physical examinations in November and 
December 2006 revealed good hip range of motion, stable hip, 
no creptiation, no evidence of joint inflammation or 
crepitation and negative Stinchfield's.  

In February 2007 the Veteran was back at school, with no new 
complaints, and reported hip pain relief with medication.  A 
September 2007 orthopedic record again noted that the left 
hip pain was no different than it was before the hip 
replacement surgery, and the Veteran continued with groin 
pain which extended all the way down the thigh and into the 
mid calf region.  There was also associated mild numbness.  
The examination continued to show good hip motion.  There was 
no tenderness to palpation but increased pain with external 
rotation of the hip.  Stinchfield was again negative and he 
was neurovascularly intact otherwise.  X-rays continued to 
show the prosthesis in good position with no evidence of 
component loosening, fractures or bone pathology.  At this 
time it was somewhat difficult to ascertain whether this was 
more a musculoskeletal or neurological problem.  On 
orthopedic follow-up in October2007 the Veteran did not have 
any clear indication for surgery as everything looked normal, 
but he stated he was desperate and wanted further surgery.  
Another October 2007 record revealed his complaints of groin 
pain extending to medial thigh were unchanged and examination 
revealed negative Stinchfield.  Bone scan was noted to show 
low grade activity at the femoral portion of the hip with no 
sign of loosening.  Again the cause for the pain could not be 
accounted for.  The Veteran requested further evaluation and 
in December 2007 he underwent left hip aspiration for 
diagnostic purposes.  On follow-up in January 2008 he 
continued with left groin pain, with all workups including 
aspiration results, within normal limits.  

Treatment records from 2008 reveal that the Veteran was seen 
at the emergency room for left foot pain.  Other than remote 
gunshot wound history, he denied recent trauma and no 
medication since pain started.  Examination revealed pain 
over the dorsum at 2 MTP.  Also in July 2008 he was seen for 
chronic hip pain controlled with Naproxen.  On examination 
his gait was normal and his hip pain was assessed as   8/10.

The Veteran testified at the July 2008 videoconference 
hearing that he was still experiencing significant left hip 
pain which was constant.  He took Piroxicam for it but it did 
not really help.  His pain was increased by exertion.  He 
also reported the left leg cramps up and he gets spasms once 
or twice a week.  He reported limping due to the hip.  
Regarding the left foot, he reported still having retained 
shrapnel, which still caused swelling of the foot.  He said 
he was unable to move his toes and it affected his ability to 
balance.  He indicated he always stands on his right leg.  He 
reported the bottom of his feet and big toe was numb.  
Regarding the forehead scar he said it begins to swell up 
particularly in heat.  When it swells it becomes more visible 
and is painful and throbbing. 

The report of an April 2009 VA joints examination addressed 
the severity of the Veteran's left hip, and left foot 
fracture residuals.  The Veteran reported having had pain at 
a level 9/10 prior to his June 2000 left hip TKA surgery for 
avascular necrosis and reported not having any benefit from 
this surgery.  He now reported intermittent pain unrelated to 
any activity.  He had good and bad days and treated with 
Piroxicam which seemed to help.  He did not use braces, 
orthotics or assistive devices.  He could walk 2 blocks and 
had no problems with activities of daily living.  He worked 
as a clerk and had no limitations with regards to this job 
because he was able to sit down.  There were no other flare-
ups other than described.  Regarding the left foot, he was 
noted to have had a gunshot wound, with history of 
debridement of the wound and sustained fractures to his first 
and second metatarsals.  He had no surgery.  He was having 
pain at a level 7/10, present usually with standing for more 
than 30 minutes.  He indicated the pain goes away with about 
an hour's rest.  He used the same medication as for his hip 
which helped and did not use a brace, but did use a shoe 
insert orthotic which helped.  He had a history of swelling.  
Otherwise, the history of his not using braces or assistive 
device and the impact on his activities of daily living was 
the same as pertaining to his hip disorder, and there were no 
flare-ups.  

Physical examination of the left lower extremity revealed 
dorsalis pedis pulse 2+ and he was fully sensate to light 
touch in all dermatomal distributions.  He had range of 
motion of the left ankle of 10 degrees dorsiflexion and 40 
degrees plantar flexion, with no change in motion from active 
to passive.  He had negative talar tilt, negative anterior 
drawer, and the Achilles tendon was in line with the axis of 
the tibia.  There was no evidence of abnormal weight bearing.  
He had a stellate scar on the dorsum of the foot on the first 
MT which was 7 millimeters in length, and a scar on the 
plantar aspect of the foot under the second MT which was 5 
millimeters in length.  The scars were well healed with no 
signs of infection, erythema, edema or discharge.  The scars 
were not fixed to underlying tissue and there was no muscle 
loss beneath.  There was no presence of edema, weakness or 
instability.  The left hip had a range of motion all from a 
starting point of 0 degrees of 90 degrees flexion, 5 degrees 
extension and internal rotation, and 20 degrees of external 
rotation and abduction.  He had 10 degrees adduction.  Active 
and passive motion was the same and there was no change with 
repetition and no pain on motion.  He had a positive 
Stinchfield examination.  The examiner suspected the Veteran 
had a better range of motion than what he was put through, 
but did not want to go beyond the range of motion for fear of 
dislocating his hip.  X-ray of the left hip showed total hip 
prosthesis in a good position, with no fractures, 
dislocations or boney destructive lesions.  The left foot X-
ray showed no evidence of fractures, dislocations or boney 
destructive lesions.  There was evidence of an old fracture 
of the first and second MT's and metallic fragments about the 
second MT.  

The pertinent assessment was residuals of left foot first and 
second MT fracture secondary to gunshot wound and residuals 
of left total hip arthroplasty secondary to avascular 
necrosis.  Regarding functional limitations of the left foot 
and left hip, the examiner opined that the Veteran may not be 
able to participate in an environment where he may have to 
stand or walk for long periods of time, but could probably 
work in an environment where he can sit down such as working 
as a clerk.  The examiner opined that these conditions did 
not result in weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy.  Regarding the feet, the examiner noted that there 
was no significant pain on palpation, crepitus or 
instability.  Regarding the functional limitations, the 
examiner did note that there was mild discomfort associated 
with examining the left hip and feet.  It was conceivable 
that pain could further limit his function particularly with 
repetition.  It was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters cannot be determined with any degree of medical 
certainty. 

The April 2009 VA scars examination noted the Veteran to 
report that he has been asymptomatic from the scar on his 
right forehead.  He reported the forehead scar healed well 
and he has not had symptoms from it since 1990-1991 except 
for it occasionally swelling in the summer, which resolves 
spontaneously.  There has been no pain or infection from this 
scar and it has been stable.  

Examination of the scar on the right side of the forehead 
revealed it was located just beneath his hairline.  It was 
triangular shaped and measured 3 centimeters in length, with 
maximum width 0.9 millimeters.  It was almost the same color 
as his skin and there was very mild keloid formation.  The 
scar was nontender and nonadherent to underlying tissue.  The 
skin texture was normal and the scar was stable.  There was 
minimal elevation, if any on the surface contour of the scar 
on palpation.  The scar was superficial, with no inflammation 
or edema.  There was minimal keloid formation.  The color of 
the scar was almost the same as his skin.  There was no gross 
distortion or asymmetry of any feature or set of paired 
features on the face.  There was no area of induration or 
inflexibility of the skin in the areas of the scar.  There 
was no limitation of the function caused by the scar and it 
was not disfiguring.  

The impression was scar on the right side of the forehead is 
stable and does not cause any loss of function.  Color 
photographs were submitted and reveal a barely visible linear 
scar on the right forehead.  

A.  Analysis--Left Hip TKA 

As noted, in June 2000, the Veteran underwent a right total 
hip replacement. Accordingly, an April 2001 rating decision 
awarded the Veteran a 100 percent rating from June 2000 to 
August 2001, and 50 percent rating from August 2001 under 
Diagnostic Code 5054.  This 50 percent rating has remained in 
effect. 

Diagnostic Code 5054 provides a 100 percent rating for hip 
replacement (prosthesis) with prosthetic replacement of the 
head of the femur or of the acetabulum for one year following 
implantation of prosthesis.  Thereafter, a 90 percent rating 
may be assigned following implantation of prosthesis, with 
painful motion or weakness such as to require the use of 
crutches.  A 70 percent rating is assignable for markedly 
severe residual weakness, pain or limitation of motion 
following implantation of prosthesis.  With moderately severe 
residuals of weakness, pain, or limitation of motion, a 50 
percent rating may be assigned.  The minimum rating 
assignable is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5054.

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 percent and 70 
percent ratings under Diagnostic Code 5054 are not defined in 
the rating schedule.  Therefore, rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that decisions are equitable and just. 38 C.F.R. § 4.6.

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence is against awarding a 
disability rating in excess of 50 percent for the left hip 
disability.  The evidence of record does not demonstrate that 
the Veteran has markedly severe residuals of weakness, pain, 
or limitation of motion secondary to his total hip 
replacement.  Repeatedly the evidence, including the 
treatment records and examination reports have shown the left 
hip disorder's primary disability consists of pain, with no 
clear objective basis for the ongoing complaints of pain 
which extends from the groin region down to the thigh and 
calf.  He is not shown to have limited motion of the hip, and 
his strength has generally been 5/5 although it has 
fluctuated to 2/5 as shown in December 2003, but later 
improving to 4/5 to 5/5 in subsequent record and examination 
reports.  He was also neurologically intact as shown in the 
records and examination reports through April 2009, and the 
evidence also failed to show bone pathology or prosthetic 
loosening or other dysfunction that would be suggestive of 
markedly severe residuals of the TKA.  Thus a rating in 
excess of 70 percent disabling is not warranted under 
Diagnostic Code 5054.

The following criteria pertaining to hip disorders are the 
only ones that afford a higher rating than the 50 percent 
rating currently in effect.  Flail joint of the hip warrants 
an 80 percent disability rating. 38 C.F.R Part 4, Diagnostic 
5254 (2008). Ankylosis of the hip is evaluated at 38 C.F.R. 
Part 4, Diagnostic Code 5250 (2008). Favorable ankylosis in 
flexion at an angle between 20 and 40 degrees with slight 
adduction or abduction warrants assignment of a 60 percent 
evaluation. Intermediate unfavorable ankylosis warrants 
assignment of a 70 percent evaluation.  Assignment of a 90 
percent evaluation, the highest rating for unfavorable 
ankylosis of the hip, is contemplated for extremely 
unfavorable ankylosis, in which the foot does not reach the 
ground, and crutches are necessary.  The evidence as 
discussed above fails to show that the Veteran's left hip 
disorder results in any of these manifestations and these 
Diagnostic Codes are not applicable in this instance.  
Likewise there is no evidence of fracture or a malunion of 
the femur itself, and therefore the criteria under Diagnostic 
Code 5255, which allow for higher ratings from 60 percent to 
80 percent do not apply.

Consideration has been made to address functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement, but the evidence does not reflect that such 
manifestations are present to the extent that a higher rating 
than those currently assigned under Diagnostic Code 5054 are 
warranted.  

Thus the evidence, which includes not only medical evidence, 
but also takes into account the lay evidence submitted by the 
Veteran describing his symptoms primarily consisting of pain, 
reflects the Veteran to have no more than moderately severe 
residuals of weakness, pain, or limitation of motion.  

Thus the preponderance of the evidence is against a rating in 
excess of 50 percent disabling for the residuals of total hip 
arthroplasty.  Further, the evidence does not contain or 
include factual findings that demonstrate distinct time 
periods in which either the right or left knee disability 
exhibited diverse symptoms meeting the criteria for different 
ratings.  Hart, supra.

B.  Analysis--Left Foot Fracture

The RO has rated the current residuals of left foot fracture 
as 10 percent disabling under Diagnostic Code 5284 for foot 
injuries.  Under this Diagnostic Code, a 10 percent rating 
contemplates moderate injury, a 20 percent rating 
contemplates moderately severe injury, and a 30 percent 
rating contemplates severe injury.  

A review of the evidence reflects that the residuals of the 
left foot fracture is no more than moderately disabling.  
This is shown in the evidence where the primary symptom of 
the foot consists of pain with subjective complaints of 
numbness and occasional swelling of the foot and toe as 
testified to in the July 2008 hearing, with objective 
evidence showing normal gait, normal range of motion of the 
ankle, and no signs of abnormal weight bearing shown.  This 
is shown in records and examination reports up to and 
including the April 2009 VA examination.  While he is shown 
to be aided with an orthotic in the left foot, the use of 
such device does not reflect moderately severe disability.  
Regarding the complaints of numbness, this appears to be 
sporadic in nature, as some decreased sensation is noted in 
the first toe on the February 2004 VA examination, but the 
April 2009 examination of the foot showed he was fully 
sensate to light touch.  Generally the evidence as set forth 
above, to include the Veteran's own lay statements about 
symptoms, does not reflect manifestations suggestive of a 
moderately severe disability.  Thus, a higher rating is not 
warranted on that basis.

The Board finds that it is also appropriate to consider this 
disability under the criteria for muscle injuries, in light 
of the foot disorder having resulted from a gunshot wound.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5310, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55.

Diagnostic Code 5310 pertains to impairment of Muscle Group 
X.

Under 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle Group X 
governs movements of the forefoot and toes and propulsion 
thrust in walking.  The muscles of Muscle Group X are divided 
into two groups, the plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei. 
Other important plantar structures are the Plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.  Slight disability of the 
plantar muscles of Muscle Group X warrants a noncompensable 
(i.e., 0 percent) rating; moderate muscle disability of the 
plantar muscles of Muscle Group X warrants a 10 percent 
rating; moderately severe muscle disability of the plantar 
muscle of Muscle Group X warrants a 20 percent rating; and 
severe muscle disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.

In this case, the Veteran sustained a moderate, but not a 
moderately severe injury. The Veteran sustained a through and 
through wound, and has retained metallic fragments, thus his 
injury can be considered no less than moderate.  However the 
service treatment records and post service records do not 
reflect that the injury resulted in sloughing of soft parts 
or intermuscular scarring.  The Veteran required an 
appropriate period of convalescence to heal, but thereafter, 
he did not have continued loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and/or an inability 
to keep up with work requirements.  There was no loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  After healing, the records 
did not reflect positive evidence of impairment.

The Veteran sustained a moderate disability, which is 
reflected in the 10 percent rating for moderate disability.

In order for a higher rating to be warranted, the evidence 
would have to show indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  This is not the case here.  

The Veteran does not exhibit the required symptoms for 
moderately severe muscle injury.  The Veteran has symptoms, 
such as were reported in the discussion of the foot injury 
under Diagnostic Code 5284, and he is shown to have some 
lowered threshold of fatigue after average use, consistent 
with moderate injury.  However there is no evidence of muscle 
loss shown as pointed out in the April 2009 examination, nor 
of abnormal weight bearing which would suggest impairment 
consistent with the criteria for a moderately severe injury.  
Further, as to the x-ray evidence of retained metallic debris 
within the soft tissue of the foot, that finding alone does 
not dictate that the disability will be deemed moderately 
severe or severe.  The Board notes that 38 C.F.R. § 4.56(d) 
is essentially a totality-of-circumstances test and no single 
factor is per se controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. 
App. 70 (1993).  In general, all disabilities, including 
those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  However, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. 
§ 1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.

Thus, the evidence does not reflect that a rating in excess 
of 10 percent disabling is warranted for the left foot 
disability under the criteria for muscle injuries

Other alternate criteria includes the following.  Diagnostic 
Code 5271 evaluates ankle disability based on limitation of 
motion.  Moderate limitation of motion of the ankle warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5271.  Normal range of motion in an ankle is considered 
to be 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71, Plate II.

The medical evidence shows that at worse, dorsiflexion was to 
10 degrees and plantar flexion was full at 40 degrees.  There 
was no pain on motion.  Thus, the functional impairment was 
not worse per DeLuca directives.  Therefore, even considering 
the Veteran's left foot disability alternatively under 
Diagnostic Code 5271, a higher rating would not be warranted 
as the Veteran does not have more than moderate limitation of 
motion.

Accordingly, the Board finds that there is no basis for a 
rating in excess of 10 percent for residuals of the muscle 
injury.

Because the evidence has included some complaints of a 
neurological nature, to include complaints of numbness of the 
bottoms of the feet and big toes, consideration of a separate 
rating under the applicable criteria for neurological 
disorders is also warranted, as such complaints are 
productive of separate and distinct symptomatology, rather 
than overlapping or duplicative symptomatology. See 38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Diagnostic Code 8525 provides ratings for paralysis of the 
posterior tibial nerve.  It provides that mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 10 percent disabling; and severe 
incomplete paralysis is rated 20 percent disabling.

Complete paralysis of the posterior tibial nerve, paralysis 
of all muscles of sole of foot, frequently with painful 
paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired, is rated 
30 percent disabling.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor. 38 C.F.R. § 4.124a.

In this case, the Veteran has a mild disability, manifested 
by subjective complaints of numbness as reported in the 
medical and lay evidence, with some minor findings of 
decreased sensation on light touch as reported in 2004, but 
shown to be normal in the April 2009 examination, suggestive 
of sporadic mild symptoms.  The Veteran's disability does not 
rise to the level of moderate severity however.  Accordingly, 
the criteria for a separate 10 percent rating are met.  Since 
the criteria are shown to have been met throughout the 
pendency of this claim it is not necessary to address the 
need for staged ratings per Hart, supra.  

In regards to a separate rating for scarring, the Board notes 
that while residual scarring was noted on the April 2009 
examination, it was shown to be healed, nontender, 
superficial, stable and less than six square inches (39 
square centimeters).  It was asymptomatic and thus 
consideration of a separate compensable rating under the 
criteria for scars is not applicable.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2008).  

In sum, the Board finds that regarding the left foot 
disability, a rating in excess of 10 percent disabling is not 
warranted for the orthopedic or muscle injury residuals of 
the foot fracture status post gunshot wound.  However, a 
separate 10 percent rating is warranted for the neurological 
impairment residuals of this injury.  

C.  Analysis--Forehead Scar

Under the pertinent criteria, scars of the head, face, or 
neck, are rated as follows under Diagnostic Code 7800, which 
provides eight characteristics of disfigurement: scar 5 or 
more inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of car elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar. A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Based on a review of the foregoing and with application of 
the pertinent criteria the Board finds that the evidence is 
against a rating in excess of 10 percent disabling for the 
right forehead scarring.  The evidence as detailed above 
fails to show the scarring to have more than one 
characteristic of disfigurement, much less the findings 
needed for the next highest rating for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  The scarring 
is specifically noted to be stable, measuring 3 centimeters 
in length and 0.9 millimeters at its widest, with the 
examiner in April 2009 stating that the scarring was of 
normal color and texture, was not disfiguring, nor did it 
result in induration or inflexibility.  There is no 
functional impairment attributable to the scar.  Nor is the 
scar shown to be more than a superficial stable scar with the 
most significant manifestation shown to be tenderness on 
examination.  The symptoms of the scar are limited to 
sporadic swelling and tenderness, as described by the Veteran 
in his lay testimony and reported in medical records and 
examination reports.  Such symptoms are contemplated by the 
10 percent rating already in effect.  Thus it does not meet 
the criteria for more than 10 percent disabling under 
Diagnostic Codes 7800, 7804 or 7805.  

In sum, the weight of the credible and probative medical 
evidence demonstrates that the Veteran's disability 
manifested by right forehead scar scarring also does not 
warrant a rating in excess of 10 percent.

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2008).  In this case, based on the above 
evidence there is no objective evidence that the Veteran's 
service-connected left hip, left foot or forehead scar 
disorders have resulted either in frequent hospitalizations 
or caused marked interference with his employment.  He is 
noted to be employed as recently as July 2008, when he 
testified to working under a Social Security program.   


ORDER

Service connection for pes planus is denied.

A rating in excess of 50 percent for a left hip total 
replacement is denied.

A rating in excess of 10 percent for residuals of fracture, 
distal shafts of the first and second metatarsals, left foot 
is denied.

A separate 10 percent rating for neurological manifestations 
from residuals of fracture, distal shafts of the first and 
second metatarsals, left foot, is granted subject to the laws 
and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for a for keloid 
scar of the right forehead is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


